Title: Cotton Tufts to John Adams, 18 September 1777
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      
       Sept. 18. 1777
      
     
     Our Spring was cold and Wet, Our Summer fruitful and the Fall forbodes a plentiful Harvest. We had but very little warm Weather untill August. Our Rains were frequent, attended with Thunder and followed by fair Weather which continued for several Days and then Showers again—and such a Succession of Rains and Fair Weather I hardly ever remember which continue to this Instant. Indeed we have this Day a very cold blowing Storm of rain N.N.E. I expect all our Apples will tremble, then fall short of the usual Quantity this Year, so that a Mug of Cyder next Summer will be a Rarity. However We have had good Crops of Barley, and are every where making Mo­lasses from Corn Stalks. We may hope for good Beer. An Acre of Corn Stalks will produce Ten Gallns. of Molasses, according to the best Authority I can get. Believe me, Our People are as diligent as Bees in collecting their Stalks, grinding, and boiling up the Juice. The Mill is formed of Three Rolls perfectly round and smooth, the middle one has a Neck to which the Sweep is fastned and by which the Horse draws, and each Roll has at the Head cogs. In short they are formd upon the Plan of Sugar Mills and are a very simple Construction.—It does not please me very well. I much want a universal Distaste to all sweet Things that will in any wise keep up the vitiated Taste for foreign Articles.—I forgot to tell You that the Crops of Flax exceeded by Three or Four Times at least whatever was raised amongst us before. This Flax is in general good and well grown.
     Notwithstanding the Plenty which we are favour’d with unhappy it is that there is no freer Distribution or Disposal of the necessaries of Life than what is now found amongst us. Indeed no Body perishes for want of the Necessaries of Life; but they are obtain’d with Difficulty and almost wholly in the Way of Barter. We may truly assent to what indeed many have been loth to believe Viz. That Money is the Root of all Evil. Never was stronger Evidence had of the Truth of it than at this Day. And I have wrote it in my Creed, that no Greater Curse can befall Mankind than a Flood of Money. I have ever been of the Mind that there ought to be but one Currency to this Continent and under the Direction of the Supreme Power for in the Seperate States and in the representative Bodies there will be often Men either of desperate Fortunes or plung’d into Debt, who will never be willing to keep down the Quantity to a State of due Credit. There are many other Reasons some of which in former Letters I have mentioned and every Day more and more convinces me of the Expediency of such a Measure—and I must tell You freely, that if some Measures are not speedily adopted for lessening the Quantity and raising the Credit of the Money, I fear, Destruction will more speedily come upon us than what Our Enemies could accomplish by Success in Arms.—A judicious Taxation may possibly in some Measure remedy the Evil. Vigour and Energy in Government were never more wanted and scarcely ever less seen. Laws without Execution only serve to discourage the virtuous and embolden the vicious. Of this We have had ample Proof. And if We ever hope to see our Affairs wear a better Countenance, We must pursue a different Course. We must regard the Person of no one, but make the Rules of Justice and Righteousness the Standard by which to try the Conduct of every Man.—Without Dis­cipline in the State, Without Discipline in the Army, We must not expect Prosperity. For want of this We suffer dayly, and are incident to innumerable Losses, Disappointments and amazing Expences.—Is not the Appointment of superfluous Generals and other Officers in the Army and State upon the whole a Disadvantage. Would not the general Interest be better servd by fewer General Officers, in this particular have we not outstript Great Britain. Are not Generals and Brigadier Generals often calld to head parties, that in other Nations would be devolved on no higher Officer than a Coll. or Lieut. Col. Are we not in this Way often put under Disadvantages in the Exchange of Prisoners, as our Field Officers are more frequently taken than theirs.
     But this is a ramble which You must excuse, and to make up a Variety must tell You that Miss Betsy is shortly to change the Scene and enter upon the Field of Matrimony, soon after which she takes her abode at Haverhill where her Partner is agreably settled. Her Servant Phoebe is about to make the Leap—she takes the Start with Mr. Bristol (a Freeman) of Boston, a Gentleman (to adopt the Language of News Papers in such Cases) possessed of all the amiable Qualities necessary to render the married State happy.—The good old Gentleman will be deprived of all his domestic Connections and will be necessitated to seek new ones. But where he will obtain them Time must discover, at present He is undetermind.
     Thus the Scene is perpetually varying—every change promising new Felicity. This buoys up the Mind, untill we wear out and drop into Dust.—That Happiness may attend You through all the changing Scenes of this Life and Happiness in the next is the fervent Wish of Yr. Friend & H Servt.
    